Citation Nr: 0619293	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to payment of improved pension benefits



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Oakland California Regional Office (RO) 
which determined that the veteran's income was excessive for 
receipt of improved pension benefits.  The veteran perfected 
an appeal of this issue to the Board.


FINDING OF FACT

The applicable statutory income limitation for receipt of 
improved pension benefits as of December 1, 2003 was $9,894; 
the veteran's countable income for purposes of improved 
pension benefits for 2004 was excessive for receipt of 
improved pension benefits.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of an July 2004 
letter from the AOJ to the appellant which informed him of 
what evidence was required to substantiate the claim and of 
his and the VA's respective duties for obtaining evidence.  
In that letter, the RO requested that the veteran provide 
information regarding his dependency status in order to 
determine the maximum annual pension rate applicable.  He was 
requested to complete and return a VA Form 21-686c, Improved 
Pension Eligibility Verification Report (EVR) so that the RO 
would have an updated income report from him, to include any 
income he and his children were receiving.  He was further 
advised that VA was required to include the amount of child 
support deduction as part of his Social Security income.  It 
was also indicated that he should report unreimbursed medical 
expenses on VA From 21-8416.  After the notice was provided, 
the veteran submitted a completed EVR in October 2004 and the 
case was readjudicated by the RO.    

It is noted that the veteran submitted a statement in January 
2005 that was received at the RO after the issuance of the 
December 2004 supplemental statement of the case (SSOC), but 
prior to the transfer of the case to the Board in February 
2005.  The statement indicated the names and social security 
numbers of the veteran's children.  He noted that he was not 
in contact with them and that they were grown and did not 
live with him.  This is essentially duplicative of the 
information included on the EVR he submitted in October 2004, 
which indicated that he had no dependants.  As such, the 
Board finds that this evidence duplicates evidence previously 
discussed in the SSOC.  A remand for initial consideration of 
the evidence by the RO is not required.  See 38 C.F.R. 
§ 19.37 (2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  For these reasons, to decide the appeal would 
not be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

VA improved pension is not payable to a veteran whose annual 
income exceeds the limitations set forth in 38 U.S.C.A. § 
1521.  The maximum pension rate is established pursuant to 
this law; the established annual rate (income limitation) for 
a veteran without spouse or child was $9,894, effective on 
December 1, 2003.  See VA Manual M 21- 1, Part 1, Appendix B, 
Change 29 (October 4, 2004).  

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272. 38 C.F.R. § 3.271 (2005).  For the purpose of 
determining entitlement to VA improved pension benefits, the 
monthly rate of pension payable to a beneficiary is computed 
by reducing the beneficiary's applicable maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve (12).  38 
C.F.R. § 3.273(a) (2005).  There will be excluded from a 
veteran's annual income amounts equal to amounts paid by the 
veteran for unreimbursed medical expenses to the extent that 
such amounts exceed five percent of the maximum annual rate 
of pension payable to the veteran (including increased 
pension for family members, but excluding increased pension 
due to aid and attendance).  Other exclusions from countable 
income for the purpose of determining entitlement to improved 
pension are: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension 
benefits; reimbursement for casualty loss; profit from sale 
of property; joint accounts (accounts in joint accounts in 
banks and similar institutions acquired by reason of death of 
the other joint owner).  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.272.  

The veteran submitted a claim for pension benefits in May 
2004.  He reported that his only income was from Social 
Security benefits in the amount of $686 per month after back 
support payments.  He indicated that he was divorced and not 
contributing to his ex-spouse's support.  He also indicated 
that he did not have any dependant children and that his 
parents were not financially dependant on him.  

A June 2004 statement of the Social Security Administration 
indicated that as of December 2003 the veteran was entitled 
to receive $936 per month in Social Security benefits.  It 
was indicated that he was receiving $686 per month after $250 
was deducted for child support.  

In October 2004, the veteran submitted an EVR indicating that 
he had no unmarried dependent children and that he had 
contributed $3,000 in the previous twelve months to children 
not in his custody.  He again indicated that his only income 
was $686 in Social Security benefits.  On VA Form 21-8416, 
Medical Expense Report, he indicated that he paid $28 in 
September 2004 to VA.  

The veteran asserts that the amount of child support that is 
being deducted from his Social Security benefits should not 
be counted as income for purposes of eligibility to 
nonservice connected pension benefits.  

It is clear from the evidence that the veteran's countable 
income clearly exceeded the maximum annual rate of $9,894 as 
of December 1, 2003 for improved pension benefits for a 
veteran with no dependants.  His annual countable income as 
of December 2003 was $11,232, based on the full monthly 
amount of Social Security benefits of $936.  There is no 
provision in the law for excluding the deducted child support 
payments from the veteran's countable income for purposes of 
determining eligibility for pension benefits.  As such, the 
full monthly amount of $936 is considered countable income.  
The veteran has reported only $28 in unreimbursed medical 
expenses paid in September 2004.  As this amount does not 
exceed five percent of the maximum annual rate of pension 
payable to the veteran, he is not entitled to any deduction 
from income for unreimbursed medical expenses.  His countable 
income effective from December 2003 of $11,232 must be 
considered excessive for purposes of improved pension 
benefits.  Therefore, the claim for improved pension benefits 
must be denied.


ORDER

As the veteran's countable income is excessive for VA pension 
benefits, the claim is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


